Lundberg Stratton, J.
I. Introduction
{¶ 1} This appeal requires us to determine whether an appellate court may review a prima facie case to determine whether a directed verdict should have been granted after there has been a trial on the merits in a discrimination case. For the following reasons, we answer this question in the affirmative and affirm the court of appeals.
II. Facts and Procedure
{¶ 2} Appellant, Gerald Williams, was employed with appellee, the city of Akron, as a police officer. On March 22, 1997, after an argument, Williams slapped his wife in the head. Williams’s wife then called 9-1-1 and reported that he had beaten her. Her call angered Williams, who then hit her again, breaking her jaw. Williams was indicted on domestic-violence charges but eventually pleaded guilty to aggravated menacing.
{¶ 3} Williams initially lied to internal-affairs investigators about the incident. The city fired Williams, citing his attack on his wife, as well as his failure to be *204truthful to the internal-affairs investigators regarding the assault. Williams’s discharge was upheld by the Civil Service Commission.
(¶ 4} On November 23, 1999, Williams filed a complaint against the city alleging that his discharge had been motivated by racial discrimination. The city filed a motion for summary judgment, arguing that Williams had failed to establish a prima facie case of discrimination. The trial court denied the motion, and the case went to trial.
{¶ 5} At the close of Williams’s evidence, the city moved for a directed verdict, again arguing that Williams had failed to establish a prima facie case of discrimination, which the court denied. At the close of all the evidence, the city renewed its motion for a directed verdict, again arguing that plaintiff had failed to establish a prima facie case of discrimination, which the trial court again denied. The court instructed the jury that in order to establish a prima facie case of discrimination, Williams had to prove by a preponderance of the evidence that (1) “[h]e is a member of a protected class,” (2) “[h]e suffered an adverse unemployment action,” (3) “[h]e was qualified for the position,” and (4) “he was treated differently than a similarly situated white officer.” The court then instructed “as a matter of law that Plaintiff is a member of a protected class and suffered an adverse employment action.” However, the court instructed the jury that it would have to determine whether Williams “was qualified for the position” and whether Williams “was treated differently than a similarly situated white officer.” The jury returned a verdict for Williams in the amount of $1.72 million.
{¶ 6} On appeal, the city’s first assignment of error alleged, “The trial court incorrectly denied the City’s Motion for a Directed Verdict at the close of Plaintiffs case.” The Ninth District Court of Appeals held that Williams’s evidence was insufficient to establish a prima facie case of discrimination because “Williams failed to satisfy the fourth prong of the McDonnell Douglas analysis in that he did not establish that he * * * was treated differently from similarly situated employees outside the protected class.” Thus, the appellate court reversed the judgment of the trial court and entered judgment in favor of the city.
{¶ 7} The appellate court certified its decision as being in conflict with Yelton v. Stehlin (Aug. 20, 1999), 1st Dist. No. C-980503, 1999 WL 631002, and Pelletier v. Rumpke Container Serv. (2001), 142 Ohio App.3d 54, 753 N.E.2d 958, from the First District Court of Appeals, and with Toole v. Cook (May 6, 1999), 10th Dist. No. 98AP-486, 1999 WL 280804. Those cases hold that in a discrimination case on appeal, after a trial on the merits in favor of the plaintiff, an appellate court cannot revisit the plaintiffs prima facie case to determine whether the trial court erred in denying defendant’s motion for a directed verdict at the close of the *205plaintiffs case.1 Instead, an appellate court must examine the entire record to determine whether it supports the verdict. Thus, the appellate court certified the following issue: “Whether a court can return to consider the prima facie case after a trial on the merits in a discrimination case.” This cause is now before this court upon our determination that a conflict exists.
{¶ 8} To provide a better understanding of this issue, we will first examine the unique framework that may be used to analyze a discrimination case, and was used in this case.
TIL Analysis
A. The McDonnell Douglas Paradigm
{¶ 9} Because of the difficulty of proving a discrimination claim, especially where there is no direct evidence of discriminatory motive, the Supreme Court created an analytical framework to áddress “the order and allocation of proof’ in such cases. McDonnell Douglas Corp. v. Green (1973), 411 U.S. 792, 800, 93 S.Ct. 1817, 36 L.Ed.2d 668.
1. The Prima Facie Case
{¶ 10} The initial step in the paradigm requires the plaintiff to “carry the initial burden under the statute of establishing a prima facie case of racial discrimination. This may be done by showing (i) that he belongs to a racial minority; (ii) that he applied and was qualified for a job for which the employer was seeking applicants; (iii) that, despite his qualifications, he was rejected; and (iv) that, after his rejection, the position remained open and the employer continued to seek applicants from persons of complainant’s qualifications.” McDonnell Douglas, 411 U.S. at 802, 93 S.Ct. 1817, 36 L.Ed.2d 668. However, the elements of the prima facie case must remain flexible so that they can conform to the facts of the case. Id. at fn. 13.
{¶ 11} Establishing a prima facie case “creates a presumption that the employer unlawfully discriminated against the employee.” Texas Dept. of Community Affairs v. Burdine (1981), 450 U.S. 248, 254, 101 S.Ct. 1089, 67 L.Ed.2d 207. “If the trier of fact believes plaintiffs evidence, and if the employer is silent in the face of the presumption, the court must enter judgment for the plaintiff because no issue of fact remains in the case.” Id.; see, also, St. Mary’s Honor Ctr. v. Hicks (1993), 509 U.S. 502, 506, 113 S.Ct. 2742, 125 L.Ed.2d 407, quoting 1 D. Louisell & C. Mueller, Federal Evidence (1977) 536, Section 67 (“To establish a *206‘presumption’ is to say that a finding of the predicate fact (here, the prima facie case) produces ‘a required conclusion in the absence of an explanation’ (here, the finding of unlawful discrimination).”)
2. The Employer’s Burden of Production
{¶ 12} If the plaintiff establishes a prima facie case, then the burden of production shifts to the employer to present evidence of “a legitimate, nondiscriminatory reason” for the employer’s rejection of the employee. Burdine, 450 U.S. at 254, 101 S.Ct. 1089, 67 L.Ed.2d 207. If the employer submits admissible evidence that “taken as true, would permit the conclusion that there was a nondiscriminatory reason for the adverse action,” then the employer has met its burden of production. (Emphasis sic.) St. Mary’s, 509 U.S. at 509, 113 S.Ct. 2742, 125 L.Ed.2d 407. At this point, the presumption created by the prima facie case drops from the case because the employer’s evidence has rebutted the presumption of discrimination. Id. at 510, 113 S.Ct. 2742, 125 L.Ed.2d 407.
{¶ 13} However, If the employer fails to meet its burden of production and “reasonable minds could differ as to whether a preponderance of the evidence establishes the facts of a prima facie case,” then the question of whether the employer discriminated must be decided by the fact finder. (Emphasis sic.) Id., 509 U.S. at 509-510, 113 S.Ct. at 2742, 125 L.Ed.2d 407.
3. Pretext
{¶ 14} If the employer meets its burden of production, “the plaintiff must then have an opportunity to prove by a preponderance of the evidence that the legitimate reasons offered by the defendant were not its true reasons, but were a pretext for discrimination.” Burdine, 450 U.S. at 253, 101 S.Ct. 1089, 67 L.Ed.2d 207, citing McDonnell Douglas, 411 U.S. at 804, 93 S.Ct. 1817, 36 L.Ed.2d 668. “But a reason cannot be proved to be ‘a pretext for discrimination’ unless it is shown both that the reason was false, and that discrimination was the real reason.” (Emphasis sic.) St. Mary’s, 509 U.S. at 515, 113 S.Ct. 2742, 125 L.Ed.2d 407. A case that reaches this point is decided by the trier of fact on the ultimate issue of whether the defendant discriminated against the plaintiff.
B. Ohio Law Permits a Trial Court to Review a Prima Facie Case
{¶ 15} The conflict cases cited by the appellate court rely on United States Postal Serv. v. Aikens (1983), 460 U.S. 711, 103 S.Ct. 1478, 75 L.Ed.2d 403, which states that an appellate court cannot review a prima facie case of discrimination once the case has been tried on the merits. In Aikens, the plaintiff sued the Postal Service, alleging racial discrimination. The Postal Service filed a motion for dismissal at the close of Aikens’s case, alleging that he had failed to establish a prima facie case, which the district court initially denied. Id. at 714, 103 S.Ct. *2071478, 75 L.Ed.2d 403, fn. 4. However, at some point after the case had been tried on the merits, the district court held that Aikens had failed to establish a prima facie case of discrimination and entered judgment for the Postal Service. Id. at 713- 714, 103 S.Ct. 1478, 75 L.Ed.2d 403.
{¶ 16} The Court of Appeals for the District of Columbia reversed the district court’s judgment and remanded the case, holding that the district court had erred in requiring direct proof of discriminatory motive and in requiring Aikens to prove that he was at least as qualified as successful applicants for promotion. Aikens v. United States Postal Serv. Bd. of Governors (1981), 665 F.2d 1057, 214 U.S.App.D.C. 239.
{¶ 17} In its appeal to the Supreme Court, the Postal Service again alleged that Aikens had failed to establish a prima facie case of discrimination. The court stated, “Because this case was fully tried on the merits, it is surprising to find the parties and the Court of Appeals still addressing the question whether Aikens made out a prima facie case. We think that by framing the issue in these terms, they have unnecessarily evaded the ultimate question of discrimination vel non.” Aikens, 460 U.S. at 713-714, 103 S.Ct. 1478, 75 L.Ed.2d 403. However, a key basis for reversal was that the trial court had required the plaintiff to prove its prima facie case by direct evidence of discrimination. The Supreme Court stated that the case must be remanded to allow the district comb to determine on all the evidence before it whether the Postal Service had discriminated against Aikens. Id. at 717, 103 S.Ct. 1478, 75 L.Ed.2d 403.
{¶ 18} The Supreme Court also stated that “when the defendant fails to persuade the district court to dismiss the action for lack of a prima facie case, and responds to the plaintiffs proof by offering evidence of the reason for the plaintiffs rejection, the factfinder must then decide whether the rejection was discriminatory within the meaning of Title VII. At this stage, the McDonnellBurdine presumption ‘drops from the case,’ and ‘the factual inquiry proceeds to a new level of specificity.’ ” (Footnote and citations omitted.) Aikens, 460 U.S. at 714- 715, 103 S.Ct. 1478, 75 L.Ed.2d 403, quoting Burdine, 450 U.S. at 255, 101 S.Ct. 1089, 67 L.Ed.2d 207.
{¶ 19} Once the employer has submitted evidence of its reason for taking action against the employee, the court is then in a position to determine the ultimate factual question in the case, i.e., whether the employer discriminated against its employee. Id.
{¶ 20} The suggestion in Aikens that a reviewing court should not revisit a prima facie case of discrimination once a verdict is rendered is consistent with federal practice, which provides that when a trial court denies a motion for judgment as a matter of law at the close of plaintiffs evidence, a renewed motion at the close of all evidence will be considered on the record as it stands at that *208time. Alston v. Bowins (C.A.D.C.1984), 733 F.2d 161, 163-164; see, also, Bogk v. Gassert (1893), 149 U.S. 17, 23, 13 S.Ct. 738, 37 L.Ed. 631. Unlike federal practice, Ohio practice permits an appellate court to reexamine the sufficiency of just the plaintiffs evidence in determining whether the trial court erred in denying a defendant’s motion for a directed verdict at the close of plaintiffs case, even though the case has been tried to conclusion. Helmick v. Republic-Franklin Ins. Co. (1988), 39 Ohio St.3d 71, 529 N.E.2d 464.
{¶ 21} In Helmick, the plaintiff filed a complaint against his insurer alleging breach of contract, breach of fiduciary duties, and bad faith. The insurer moved for a directed verdict on the issue of punitive damages at the close of plaintiffs case, and again at the close of all the evidence. The trial court denied each motion, and the jury returned a verdict for Helmick that included punitive damages. The appellate court affirmed the judgment based on that verdict.
{¶ 22} The question before this court was whether the insurer had waived its right to preserve as error the denial of its motion for directed verdict submitted at the conclusion of plaintiffs evidence by submitting evidence in defense against plaintiffs claim. Prior to Helmick, case law had held that the error was waived. We had held that when a motion of a defendant for a directed verdict was made at the conclusion of plaintiffs evidence and overruled, the defendant had an election either to stand on his or her exception to the ruling or to proceed with a defense. Halkias v. Wilkoff Co. (1943), 141 Ohio St. 139, 25 O.O. 257, 47 N.E.2d 199, paragraph two of the syllabus. If the defendant accepted the ruling, however erroneous it was, and proceeded with a defense, introducing evidence on his or her own behalf, the defendant waived his or her right to rely on the denial of his or her original motion.
{¶ 23} The insurer in Helmick argued that the waiver doctrine was “outdated and eviscerate[d] the fundamental requirement that a plaintiff must sustain his burden of proof before any defense is necessary.” We agreed, overruled paragraphs two and three of the syllabus in Halkias, and held: “When a motion for directed verdict is made by a defendant at the conclusion of the plaintiffs case and is overruled, the defendant’s right to rely on the denial of that original motion as error is not waived when the defendant proceeds to present his evidence and defense as long as the motion is renewed at the conclusion of all the evidence.” Helmick, 39 Ohio St.3d 71, 529 N.E.2d 464, paragraph one of the syllabus.
{¶ 24} Williams urges us to hold that an appellate court must review the record as it stands at the close of all the evidence consistent with Aikens and federal practice. He argues that the prima facie test is merely a pretrial tool for the judge and that its elements are not “ ‘evidence’ or an ‘evidentiary standard’ but *209rather an avenue for the court to make a preliminary determination on the question of motive.”
{¶ 25} Undoubtedly, “the allocation of burdens and the creation of a presumption by the establishment of a prima facie case [are] intended progressively to sharpen the inquiry into the elusive factual question of intentional discrimination.” Burdine, 450 U.S. at 255, 101 S.Ct. 1089, 67 L.Ed.2d 207, fn. 8. Nevertheless, Burdine provides: “First, the plaintiff has the burden of proving by the preponderance of the evidence a prima facie case of discrimination.” Id. at 252-253, 101 S.Ct. 1089, 67 L.Ed.2d 207. Only then does the burden shift to the defendant. Id. at 253, 101 S.Ct. 1089, 67 L.Ed.2d 207. “ ‘ “To say that a plaintiff has established a prima facie case is simply to say that he has produced sufficient evidence to present his case to the jury, i.e., he has avoided a directed verdict.” ’ ” (Emphasis added.) Coryell v. Bank One Trust Co. N.A., 101 Ohio St.3d 175, 2004-Ohio-723, 803 N.E.2d 781, ¶ 17, quoting Kohmescher v. Kroger Co. (1991), 61 Ohio St.3d 501, 505, 575 N.E.2d 439, quoting Rose v. Natl. Cash Register Corp. (C.A.6, 1983), 703 F.2d 225, 227. If a plaintiff fails to establish a prima facie case of discrimination, a court may then dismiss the case. See, e.g., Brown v. Natl. Academy of Sciences (D.C.App.2004), 844 A.2d 1113; Nweze v. New York City Transit Auth. (C.A.2, 2004), 115 Fed.Appx. 484, 2004 WL 2496737; Tungol v. Certainteed Corp. (U.S.D.C.Kan.2002), 2002 WL 2004521. Thus, a prima facie case is an evidentiary threshold that plaintiff must meet or exceed in order to avoid a directed verdict.
{¶ 26} In this case, the prima facie case was framed as requiring Williams to prove (1) that he was a member of a protected class, (2) that he was qualified for the position, (3) that he suffered an adverse employment action, and (4) that he was treated less favorably than other similarly situated employees who were not members of the protected class. The first three elements are typical of most discrimination cases, and there is no dispute that Williams established these elements. The point of contention is whether in being dismissed, Williams was treated less favorably than similarly situated nonminority officers.
{¶ 27} A plaintiff can prove a prima facie case through circumstantial or direct evidence. Aikens, 460 U.S. at 714, 103 S.Ct. 1478, 75 L.Ed.2d 403, fn. 3. Williams’s case turned solely on circumstantial evidence. Specifically, Williams’s case turned on whether he had established by a preponderance of the circumstantial evidence that he was treated less favorably than similarly situated nonminority officers, i.e., whether there was disparate treatment. If he fails on this element, then he loses this case.
{¶ 28} The appellate court held that the evidence submitted by Williams was insufficient to establish that the other officers’ situations were similar to Williams’s and therefore did not meet the legal standard of “comparables.” *210Because the prima facie case is an evidentiary threshold that must be established to avoid dismissal of his case, we find it appropriate that the appellate court examined the sufficiency of just the plaintiffs evidence, i.e., whether Williams was treated less favorably than the comparables he offered as evidence.2 To find that the evidence of a prima facie case becomes irrelevant once the case is tried to the jury denies any appellate review as to whether plaintiff met the evidentiary threshold required to avoid dismissal of his case at the close of his case-in-chief.
{¶ 29} Disallowing such appellate review would create a separate standard for discrimination cases as distinct from other civil actions, i.e., all Ohio civil cases would be subject to appellate review as to whether a directed verdict was properly denied — except discrimination cases. We find no justification to create a separate class for appellate review just for discrimination cases. Even AiJcens does not require a different standard: “But none of this means that trial courts or reviewing courts should treat discrimination differently from other ultimate questions of fact. Nor should they make their inquiry even more difficult by applying legal rules which were devised to govern ‘the basic allocation of burdens and order of presentation of proof * * * in deciding this ultimate question.” Aikens, 460 U.S. at 716, 103 S.Ct. at 1478, 75 L.Ed.2d 403, quoting Burdine, 450 U.S. at 252, 101 S.Ct. 1089, 67 L.Ed.2d 207.
{¶ 30} Therefore, we find that permitting an appellate court to revisit plaintiffs evidence in support of the prima facie case of discrimination, even after the case has been decided by a jury on the merits, does not unnecessarily avoid the ultimate question of discrimination vel non; rather, consistent with our holding in Helmick, we believe that it supports the well-founded rule that a plaintiff must prove essential elements of his or her case-in-chief before any defense is necessary.
IV. Conclusion
{¶ 31} Although we often look to federal court interpretation of federal statutes analogous to Ohio statutes, we are not bound to apply such case law. Coryell v. *211Bank One Trust Co. N.A., 101 Ohio St.3d 175, 2004-Ohio-723, 803 N.E.2d 781, ¶ 15, citing Little Forest Med. Ctr. of Akron v. Ohio Civ. Rights Comm. (1991), 61 Ohio St.3d 607, 610, 575 N.E.2d 1164. Pursuant to Helmick, we hold that in Ohio, an appellate court, in determining whether the trial court erred in denying a motion for a directed verdict at the close of a plaintiff’s case, can review a plaintiffs case-in-chief, including, in a discrimination case, plaintiffs prima facie evidence of discrimination, if the defendant has properly preserved the issue for appeal by renewing the motion for a directed verdict at the close of all the evidence. Accordingly, we affirm the judgment of the court of appeals.
Judgment affirmed.
Moyer, C.J., O’Connor and Lanzinger, JJ., concur.
O’Donnell, J., concurs separately.
Resnick and Pfeifer, JJ., dissent.

. Pelletier, cited by the appellate court below as being in conflict with its decision, in fact does not conflict with the appellate decision herein. In Pelletier, the defendant did not move for a directed verdict at the close of plaintiffs evidence, but moved for a directed verdict only at the close of all the evidence.


. {¶ a} The dissent claims that the court of appeals “ignored evidence” of discrimination. However, as the dissent acknowledges, this evidence was all presented in the plaintiff’s case-in-chief, not in the defendant’s ease or the plaintiff’s rebuttal. The court of appeals’ opinion reveals that the court reviewed all the evidence that plaintiff presented in his case-in-chief.
{¶ b} What the dissent really disagrees with is the court of appeals’ conclusion that plaintiff presented insufficient evidence to prove his case. That is an argument on sufficiency of the evidence. There is no proposition of law before us on the sufficiency of the evidence, and we declined to accept jurisdiction of the companion discretionary appeal.
{¶ e} Therefore, we have before us only the legal issue of whether a discrimination case can be reviewed on appeal by the same standards that apply to all other Ohio cases, not whether we agree with the court of appeals’ factual conclusions. While the dissent may argue that we should follow federal law, that is not the current status of Ohio law unless we were to overrule Helmick or carve out an exception for discrimination cases, which we have declined to do.